Title: From James Madison to Thomas McKean, 11 May 1802
From: Madison, James
To: McKean, Thomas


SirDepartment of State May 11. 1802
The Minister of his Catholic Majesty, has complained to this Department of an indignity offered to his sovereign during a late riot in Philadelphia, in which besides certain violences committed on a number of Spanish sailors, the flag of a Spanish ship was torn down and destroyed with the most aggravating insults. A copy of his representation on the subject, is herewith enclosed. As the transaction is within the cognizance of the State authority, I have to request that you will cause the proper proceedings to be instituted for investigating its merits, and for doing what may be right in the case. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See Yrujo to JM, 3 May 1802.


